Case 5:15-cr-00184-SMH-MLH Document 283 Filed 11/05/18 Page 1 of 3 PagelID #: 2813

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
UNITED STATES OF AMERICA § CASE NO. 5:15-cr-00184-01
VERSUS : JUDGE HICKS
TYRONE LARRY SMITH : MAGISTRATE JUDGE HORNSBY

 

MOTION TO SUPPLEMENT MOTION TO DISMISS INDICTMENT
NOW INTO COURT, through undersigned counsel, TYRONE LARRY SMITH,
defendant herein, and respectfully moves the Court for an Order allowing
supplementation of the Motion to Dismiss Indictment for the following reasons:
1.
On October 26, 2018, defendant filed a Motion to Dismiss Indictment and the
superseding indictment. (DOC. 277).
2.
After a review of the Motion and supporting Memorandum, Mr. Smith has
requested that additional supporting information be filed into the record.
3.
Defendant shows that, during his grand jury testimony, the federal investigator
testified that the minor had advised an undercover agent to come to the Moonrider Inn.
4.
In fact, as shown by the testimony of the undercover agent (Doc. 211, pp. 66-
67), the minor initially advised the undercover agent to come to the Hampton Inn. This
calls into question any allegations present to the grand jury concerning the claim the

minor feared for her safety.

 

 
Case 5:15-cr-00184-SMH-MLH Document 283 Filed 11/05/18 Page 2 of 3 PagelID #: 2814

5.

This information was known to the Assistant United States Attorney by review of
the Police Reports and should have been presented to the grand jury for a full
evaluation.

6.

This information would have influenced the decision of the grand jury to indict the
defendant.

7.

As the Government has yet to file an Opposition to the Motion to Dismiss
Indictment, this additional information to the previously filed Motion to Dismiss
Indictment will not unduly dely this matter or cause any prejudice to the Government.

WHEREFORE, DEFENDATN, TYRONE LARRY SMITH, PRAYS for an Order
from this Court allowing the supplemental information to be presented to the Court.

Respectfully Submitted,
PETTIETTE, ARMAND, DUNKELMAN,
WOODLEY, BYRD & CROMWELL, L.L.P.
By: /s/Joseph S. Woodley -- TA
Joseph S. Woodley, La. Bar No. 19228
400 Texas Street, Suite 400 (71101)
P.O. Box 1786
Shreveport, Louisiana 71166-1786
(318) 221-1800 Telephone
(318) 226-0390 Facsimile

E-mail: jwoodley@padwbc.com

ATTORNEYS FOR DEFENDANT,
TYRONE LARRY SMITH

 
Case 5:15-cr-00184-SMH-MLH Document 283 Filed 11/05/18 Page 3 of 3 PagelID #: 2815

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
UNITED STATES OF AMERICA § CASE NO. 5:15-cr-00184-01
§
VERSUS § JUDGE HICKS
§
TYRONE LARRY SMITH § MAGISTRATE JUDGE HORNSBY

 

CERTIFICATE OF SERVICE
Undersigned counsel hereby certifies that a copy of the foregoing Motion to
Supplement Motion to Dismiss Indictment has been served on all parties via the Court's
electronic filing CM/ECT System or served, by mail, properly addressed, with requisite
postage affixed thereon, and placed in the United States mail on this 2" day of November,

2018.

/s/Joseph S. Woodley
OF COUNSEL

 
